internal_revenue_service number release date index number ------------------------------------------------------- ----------------------------------------- ----------------------------------- ssn ----------------- ----------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ---------- telephone number --------------------- refer reply to cc ita b02 plr-115034-10 date date ty ------------------------------- ty ------------------------------- legend taxpayer year ---------------------------------------------- ----------------------------------------------------- accountant ------------------------------------------------------------------------------------------ state date1 date2 ------------- --------------------- -------------------- dear ----------------------------------------- this ruling letter is in response to your letter dated ----------------- in your letter you requested an extension of time to make an election to treat net capital_gains from the disposition of property_held_for_investment as investment_income under sec_163 and sec_163 of the internal_revenue_code for year the request is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts taxpayer is a husband and wife taxpayer hired accountant to advise them on all of their business and individual tax matters taxpayer has been a client of accountant for approximately years taxpayer has been satisfied with accountant’s reputation competence and ability plr-115034-10 for year accountant filed an original return by the required due_date taxpayer had investment_interest expense and net capital_gains from the disposition of property_held_for_investment during year accountant did not elect on form_4952 investment_interest expense deduction to include any part of taxpayer’s net_capital_gain in investment_income on their original return for year accountant did not advise taxpayer to make the election under sec_163 at that time taxpayer instructed accountant to prepare and file amended tax returns for year unrelated to the election under sec_163 at that time accountant realized that taxpayer qualified for the election under sec_163 and prepared the amended tax_return with the election the amended federal and state tax returns were filed on date1 accountant represented that accountant inadvertently overlooked that the election under sec_163 could not be made on an amended tax_return the failure of taxpayer to make the election under sec_163 on an original tax_return was not discovered until the end of the audit of the state_income_tax return for year on date2 law sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 of the code provides in part that investment_income means the sum of - i gross_income from property_held_for_investment other than any gain taken into account under clause ii l ii the excess if any of - l the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii l as the taxpayer elects to take into account under this clause sec_1_163_d_-1 of the income_tax regulations provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized plr-115034-10 the election is made on form_4952 in accordance with the form and its instructions the net_capital_gain taken into account as investment_income under this election is not eligible to be taxed at capital_gain rates sec_1_163_d_-1 sec_1_163_d_-1 provides that the election under sec_163 is revocable with the consent of the commissioner sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides extensions of time to make a regulatory election for requests that do not meet the requirements of sec_301_9100-2 requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service taxpayer’s control ii failed to make the election because of intervening events beyond the iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have plr-115034-10 known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts when the taxpayer relied on a qualified_tax professional for advice the taxpayer must provide a detailed affidavit describing the engagement and responsibilities of the professional as well as the extent to which the taxpayer relied on the professional sec_301_9100-3 further the regulations require that the taxpayer submit a detailed affidavit from as relevant here the taxpayer’s return preparer describing the engagement and responsibilities of the return preparer and advice that was provided to the taxpayer sec_301_9100-3 taxpayer provided the required affidavits sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion taxpayer’s election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the regulations under sec_1 d - b further the requirements of sec_301_9100-3 are satisfied the information and representations made by taxpayer and accountant establish that the taxpayer acted reasonably and in good_faith furthermore granting an extension will not prejudice the interests of the government the taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money also the taxable_year in which the regulatory election should have been made is not closed by the period of assessment accordingly taxpayer is granted an extension of time for making the election until days following the date of this ruling the election should be made by filing a revised form_4952 and schedule d and by including a copy of this ruling letter with an amended_return for year1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-115034-10 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas d moffitt chief branch income_tax accounting cc
